Title: To Thomas Jefferson from Samuel Burchard, 7 March 1805
From: Burchard, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March the 7
                  
                  I have sent to you to see ef I cannot be alowd a little more pention for what I reseve alrady is not sufisient to suport me and the tims is so very hard that I am not able to mak out—
                  Without a favour from thy hand I have lost my rite arm and it is rendered me intierly unable of performing any kind of laber it hapened at governors island—
                  I Reseve but 60 dollars year and I pay 50 for board and what is left is not sufisient to cloth me I am distressed for Debt upon the acount of giting clothing I am the Same Samuel Burchard Corporal in the late 2 R of A & E years
                  
                     Samuel Burchard 
                     
                  
               